COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN                        SAN ANTONIO, TEXAS 78205-3037
MARION                            WWW.4THCOA.COURTS.STATE.TX.US
MARIALYN BARNARD                                                                       TELEPHONE
REBECA C. MARTINEZ                                                                    (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
  JUSTICES                                                                            (210) 335-2762


                                           May 29, 2014

       Dayna L. Jones                                  S. Patrick Ballantyne
       206 E. Locust Street                            Bexar County Assistant District
       San Antonio, TX 78212                           Attorney
       * DELIVERED VIA E-MAIL *                        101 W. Nueva St.,
                                                       7th Floor
                                                       San Antonio, TX 78205
                                                       * DELIVERED VIA E-MAIL *

       RE:     Court of Appeals Number:      04-13-00788-CR
               Trial Court Case Number:      2012CR10002
               Style: The State of Texas
                      v.
                      Cynthia Ambrose

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Jonathan Quintero
                                                            Deputy Clerk, Ext. 53220
                                                                Cynthia AmbroseAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 29, 2014

                                   No. 04-13-00788-CR

                               THE STATE OF TEXAS,
                                     Appellant

                                            v.

                                  Cynthia AMBROSE,
                                       Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR10002
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellee’s brief is due June 27, 2014.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court
                                       MINUTES

                                    Court of Appeals
                             Fourth Court of Appeals District
                                   San Antonio, Texas



                                      May 29, 2014

                                   No. 04-13-00788-CR

                               THE STATE OF TEXAS,
                                     Appellant

                                            v.

                                  Cynthia AMBROSE,
                                       Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR10002
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellee’s brief is due June 27, 2014.



                                                 /s/ Sandee Bryan Marion
                                                 Sandee Bryan Marion, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.


                                                 /s/ Keith E. Hottle
                                                 Keith E. Hottle
                                                 Clerk of Court




ENTERED THIS 29TH DAY OF MAY, 2014.